By the Court.

Jeykihs, J.,
delivering the opinion.
The property in dispute was conveyed by deed to the plaintiff, in the Court below, “ for the use of Willis M. Watson,” a minor and an orphan, with a limitation over, “ in the event of the said Willis M. dying without child or children.” The plaintiff in error, (defendant below,) is the guardian of the usee, and in that character held the property, and upon that title alone, defended the action.
The Court below held “ that the deed vested the legal title to the negro in James R. Watson, the trustee, and that he was entitled to recover the negro and her hire, as against Walker, the guardian.”
The case of Bowman, executor and trustee, vs. Long, 26 Ga. R., 143, differs from this case only in two particulars : *2661st. Iu that case, the property was given by will. 2d. There, the event upon which the limitation over depended, was the death of the nsee under the age of twenty-one years.
This difference does not affect the principle involved. Both cases turn upon the questions, whether or not the trust is executed, and if so, whether or not the law transfers the use into possession, or rather, makes the possession follow the use.
In Bowman vs. Long, this Court held the affirmative on both questions, and maintained the possessory right of the guardian, against the party claiming as trustee. Following that decision, we hold that the Court below erred, and reverse the judgment.
Judgment reversed.